Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-13 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 114 355.3, filed on August 03, 2016.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/DE2017/100633, filed on July 28, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2019 has been received and considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the spacing” in line 10. However, “a lateral spacing” has been previously recited in line 7. It is unclear whether “the spacing” refers to the same lateral spacing between the inner and outer linings. For examination purposes, “the spacing” in line 10 has been construed as “the lateral spacing”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupp (US 3,410,226 A).
Regarding claim 1, Krupp (US 3,410,226 A) teaches (Fig. 1-5): An articulated vehicle (col. 1, lines 32-34), comprising: a plurality of vehicles or vehicle parts (12, 46) connected to one another in an articulated manner (Fig. 4); a passage arranged between adjacent ones of the vehicles or the vehicle parts (Fig. 1 and 4), the passage having an inner lining (annotated Fig. 3 below) and an outer lining (annotated Fig. 3 below) at a lateral spacing therefrom (Fig. 2); one front wall on each side of the passage between the two adjacent vehicles or vehicle parts (12, 46) (Fig. 4), the inner lining and the outer lining being arranged at the front walls of the two adjacent vehicles or vehicle parts while forming the lateral spacing from one another (Fig. 4); and a noise - absorbing noise insulation layer (20) applied to a free surface formed by the spacing on the front wall (Fig. 3-4). 
Regarding claim 2, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the noise - absorbing insulation layer is formed as a mat and/or a foam (col. 3, lines 43-46). 
Regarding claim 3, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the noise insulation layer (20) is formed in mat – like form (Fig. 5).
Regarding claim 4, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the noise insulation layer (20) is screwed (through fastener 15) to the front wall of a respective coach body of the vehicles or vehicle parts (12, 46) (col. 2, lines 43-47).
Regarding claim 5, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the inner lining and/or outer lining is/are formed as bellows (annotated Fig. 3 below). 
Regarding claim 6, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): wherein the inner lining (annotated Fig. 3 below) has at least one flexible and/or rollable side wall (col. 1, lines 46-57; Fig. 3).
Regarding claim 7, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): no additional noise insulating and/or noise absorbing materials are arranged between the connected vehicles or vehicle parts in the space between the inner lining and the outer lining of the passage (annotated Fig. 3 below). 
The examiner suggests modifying the negative limitation of “no additional noise insulating and/or noise absorbing materials” and with a positive limitation such as “an unobstructed free space between the inner lining and outer lining of the passage.” While MPEP 2173.005(i) states that “there is nothing inherently ambiguous or uncertain about a negative limitation,” the claim language may be construed broadly. 
Regarding claim 8, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the outer lining and inner lining (annotated Fig. 3 below) are arranged at the front walls of the two adjacent vehicles or vehicle parts (12, 46) by a fastener (15) (Fig. 4).
Regarding claim 9, Krupp teaches the elements of claim 8, as stated above. Krupp further teaches (Fig. 1-5): the noise insulation layer (20) is arranged on a carrier plate (flat plate 23) that is fastened together with at least one fastener (15) to the front wall of the respective vehicle or vehicle part (Fig. 3 and 5). 
Regarding claim 10, Krupp teaches the elements of claim 8, as stated above. Krupp further teaches (Fig. 1-5): the fastener (15) is a screw-on frame and/or fastening console (Fig. 3 and 5). 
Regarding claim 11, Krupp teaches the elements of claim 9, as stated above. Krupp further teaches (Fig. 1-5): the fastener (15) is a screw - on frame and/or fastening console (Fig. 3 and 5).
Regarding claim 12, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the noise-absorbing noise insulation layer (20) does not extend between the front walls of the two adjacent vehicles or vehicle parts (12, 46).
The examiner suggests modifying the negative limitation of “the noise-absorbing noise insulation layer does not extend between the front walls of the two adjacent vehicles or vehicle parts” and with a positive limitation such as “the noise-absorbing noise insulation layer extends partially between the front walls of the two adjacent vehicles or vehicle parts.” While MPEP 2173.005(i) states that “there is nothing inherently ambiguous or uncertain about a negative limitation,” the claim language may be construed broadly. Further, while the noise-absorbing noise insulation layer does not extend fully between the front walls, they do partially extend between the walls. 
Regarding claim 13, Krupp teaches the elements of claim 1, as stated above. Krupp further teaches (Fig. 1-5): the passage (Fig. 1 and 4) has an empty cavity (void 27, 32) defined between the inner lining (annotated Fig. 3 below), the outer lining (annotated Fig. 3 below) and the noise–absorbing insulation layers (20) applied to the front walls of the two adjacent vehicles or vehicle parts (12, 46).




    PNG
    media_image1.png
    503
    406
    media_image1.png
    Greyscale




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-2085713-A: Teaches that the sound deadening unit includes the shock absorbing material 41 shown as being of cylindrical shape outside of the wear resisting manganese steel bushing 42.
US-4411201-A: Teaches that the first and second flexible tunnel sections (12a, 12b) are made of a heat and noise insulating material which forms a substantially leak-proof, pressure tight walk-through passage (13) between adjacent vehicle sections, wherein said interlocking means (14, 14') comprise conical socket means and conical pin means which align the first and second tunnel sections (12a, 12b) relative to each other when the conical pin means drive into the respective conical socket means. 
US-4599947-A: Teaches that the materials and constructions employed further act as an excellent sound absorber and thermal insulator to thereby reduce the possibility of undesirable noise and external weather conditions inconveniencing passengers in the diaphragm or at the ends of adjoined railway cars; sponge like material within the space between the mounting plate and sheet material at the upper section thereof. 
US-4736688-A: Teaches a space defined between the inner and outer plates 15, 16 is filled with a sound and heat insulating material 17, so as to effect sound and heat insulations. 
US-5060578-A: Teaches a sound insulating membrane 3 attached to cars 1 and 2.
US-6196132-B1: Teaches bellows of a connecting corridor between two hinge-linked vehicles or vehicle parts, with hollow spaces increasing the insulating effect with regard to noises as well as with regard to temperature just as it is the case with hollow spaces 3 and 45. 
US-7971924-B2: Teaches the closing panel 9 is positioned below the rotary platform and closes the bottom portion of the tunnel 4, allowing the rotary platform to be protected from the weather, reducing the noise from the road surface which propagates in tunnel 4 and closing the bottom of the secondary tunnel, thus protecting the devices which pass through it.
US-8869706-B2: teaches (Fig. 1-4): An articulated vehicle (Abstract, lines 1-3), comprising :a plurality of vehicles or vehicle parts (1, 2) connected to one another in an articulated manner (Fig. 1); a passage (claim 1) arranged between adjacent ones of the vehicles or the vehicle parts 
US-20170247119-A1: Teaches that the web forms an adhesion promoting layer between the elastomer coating and the nonwoven material such that the web can absorb noise or insulate against noise in a simple manner. 
US-10518594-B2: Teaches two bellows that are supported in one another to be able to ensure increased sound insulation or also to make improved thermal insulation possible.
EP-2082942-A1: Teaches that the bellow has an outer skin (22) presenting a succession of outgoing undulations (56), and an inner skin (24) presenting a succession of entering undulations (58) arranged opposite to the outgoing undulations of the outer skin; the skins define a closed sound insulation space (25) between them, where the inner skin is linked to the outgoing undulations of the outer skin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617